Case: 1:13-cr-00737 Document #: 65 Filed: 03/02/21 Page 1 of 3 PageID #:1048




                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

UNITED STATES OF AMERICA,                     )
     Plaintiff,                               )
                                              )       13 CR 737
v.                                            )       Honorable Robert W. Gettleman
                                              )
JAMESON HAMLIN,                               )
    Defendant.                                )


DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF HOME
      DETENTION TO OBTAIN IDENTIFICATION DOCUMENTS

       NOW COMES, Defendant JAMESON HAMLIN by and through his attorney,

QUINN A. MICHAELIS, and respectfully requests this Court for an order allowing Mr.

Hamlin to travel to and from the nearest Secretary of State facility to obtain a State of

Illinois Identification Card. In support of this motion, Mr. Hamlin states as follows;

       1. The Court granted Mr. Hamlin’s Motion for Compassionate Release and

           imposed a 6-month term of home confinement with movement only for

           doctor’s appointments and legal visits/court hearings.

       2. Mr. Hamlin returned to his home on February 13, 2021, and has quarantined

           for 14 days.

       3. Mr. Hamlin has two upcoming doctors appointments scheduled for March 8,

           2021 and March 15, 2021. Mr. Hamlin will need to show identification at the

           appointments in order to use his wife’s insurance to cover these appointments.

       4. Mr. Hamlin currently does not have valid, unexpired identification his

           probation officer has advised Mr. Hamlin to requests approval from the Court
Case: 1:13-cr-00737 Document #: 65 Filed: 03/02/21 Page 2 of 3 PageID #:1049




           to travel to the nearest Secretary of State facility to obtain a State

           identification card.

       5. The government has been contacted regarding this motion and has indicated

           that they do not object to the proposed modification of the conditions of home

           detention.

       WHEREFORE, JAMESON HAMLIN, by and through his attorney, QUINN A.

MICHAELIS, respectfully requests this Court for an order allowing Mr. Hamlin to travel

to and from the nearest Secretary of State facility to obtain a valid identification card.



Respectfully Submitted,

s/ Quinn A. Michaelis
Quinn A. Michaelis
Attorney for JAMESON HAMLIN
73 W. Monroe, Suite 106
Chicago, IL 60603
312-714-6920




                                              2
Case: 1:13-cr-00737 Document #: 65 Filed: 03/02/21 Page 3 of 3 PageID #:1050




                            CERTIFICATE OF SERVICE

       I hereby certify that on March 2, 2021, I electronically filed the above

DEFENDANT’S UNOPPOSED MOTION TO MODIFY CONDITIONS OF HOME
      DETENTION TO OBTAIN IDENTIFICATION DOCUMENTS

with the Clerk of Court using the CM/ECF system to all listed parties in the case.

       Respectfully Submitted on March 2, 2021.


By His Attorney,

s/ Quinn A. Michaelis

Quinn A. Michaelis
Attorney For JAMESON HAMLIN
73 W. Monroe, Suite 106
Chicago, Illinois 60603
312-714-6920




                                            3
